DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/20/22.  Claims 1, 6, 10, 11, 15, and 19 are amended, claims 3, 17 and 20 are canceled.  Claims 1, 2, 4-16, 18 and 19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-16, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for pose comparison on a user computing device. The limitation of receiving, on the user computing device, a reference feature generated from a frame of a reference video, wherein the frame of the reference video comprises a reference person, and wherein the reference feature is computed from a reference posture of the reference person in the frame of the reference video, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “on the user computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “on the user computing device” language, “receiving” in the context of this claim encompasses a user receiving visual simulation while watching a video and generating a reference point in their mind. Similarly, the limitations of: receiving, extracting, generating, and determining are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “extracting” in the context of this claim encompasses a user extracting a first user posture in their mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – on the user computing device. The on the user computing device is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using on the user computing device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2, 4-16, 18 and 19.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0143358 A1 to Adams et al. (hereinafter “Adams”) in view of US Publication No. 2010/0035688 A1 to Picunko (hereinafter “Picunko”).

Concerning claim 1, Adams discloses a method for pose comparison on a user computing device (paragraphs [0006], [0007]), comprising: 
receiving, on the user computing device, a reference feature generated from a frame of a reference video, wherein the frame of the reference video comprises a reference person, and wherein the reference feature is computed from a reference posture of the reference person in the frame of the reference video (paragraphs [0030], [0037], [0045] – user’s gestures are compared to generated images); 
receiving, from a camera connected to on the user computing device, a first frame of a user video, wherein the first frame of the user video comprises a user (paragraphs [0021], [0030], [0037], [0045] – Kinect based system has a camera and frames of user are input); 
extracting a first user posture from the first frame of the user video, by performing a calculation on the first frame of the user video, wherein the algorithm detects one or more body key points of the user in an image plane of the user video (paragraphs [0040], [0041], [0048], [0068] – users’ postures are extracted and calculations are made based on the body key points of the user); 
generating a first user feature comprising a vector from the first user posture (paragraphs [0011], [0025], [0032]-[0041], [0048], [0059], [0068], [0079], [0142] – feature is generated from user posture using vectors); and 
determining an output score based on a first distance between the reference feature and the first user feature (paragraphs [0040], [0041], [0048], [0068] – user is provided score on performance).
Adams lacks specifically disclosing, however, Picunko discloses extracting a first user posture from the user video, by performing a machine learning-based computer vision algorithm, wherein the machine learning-based computer vision algorithm detects one or more body key points (paragraphs [0038], [0040], [0043] – machine learning algorithm detects body key points).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning as disclosed by Picunko in the system of Adams in order to create a more efficient system in handling data.

Concerning claims 2 and 16, Adams discloses wherein the user computing device is a mobile computing device (paragraph [0151]).

Concerning claims 4 and 18, Adams discloses wherein the user video is live-streamed (paragraph [0123]).

Concerning claim 5, Adams lacks specifically disclosing, however, Picunko discloses wherein the machine learning-based computer vision algorithm comprises a convolutional neural network (paragraphs [0038], [0040], [0043] – machine learning algorithm detects body key points).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning as disclosed by Picunko in the system of Adams in order to create a more efficient system in handling data.

Concerning claim 6, Adams discloses further comprising: receiving, on the user computing device, the reference video; extracting the reference posture of the reference person in the frame of the reference video, by performing the machine learning-based computer vision algorithm on the frame of the reference video; and generating the reference feature from the reference posture (paragraphs [0040], [0041], [0048], [0068] – users postures are extracted and calculations are made based on the body key points of the user).

Concerning claim 7, Adams discloses further comprising: extracting a second user posture from a second frame of the user video, by performing the machine learning-based computer vision algorithm on the second frame of the user video; and generating a second user feature from the second user posture, wherein the determining the output score is further based on a second distance between the reference feature and the second user feature (paragraphs [0040], [0041], [0048], [0068]).

Concerning claim 8, Adams discloses wherein the first frame of the user video is one frame in a plurality of frames of the user video, wherein the first user posture is one posture in a user posture flow extracted from the plurality of frames using calculations based computer vision algorithm, and wherein the first user feature is generated from the user posture flow (paragraphs [0040], [0041], [0048], [0068] – users postures are extracted and calculations are made based on the body key points of the user).  Adams lacks specifically disclosing, however, Picunko discloses wherein the first user posture is one posture in a user posture flow extracted from the plurality of frames using the machine learning-based computer vision algorithm (paragraphs [0038], [0040], [0043] – machine learning algorithm detects body key points).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning as disclosed by Picunko in the system of Adams in order to create a more efficient system in handling data.

Concerning claim 9, Adams discloses wherein the plurality of frames of the user video spans over a predetermined time duration (paragraphs [0040], [0041], [0048], [0068]).

Concerning claim 10, Adams discloses wherein the generating the first user feature from the first user posture is based on a plurality of limb angles relative to a torso of the user, and wherein the plurality of limb angles is determined based on the first user posture (paragraphs [0040], [0041], [0048], [0068]).

Concerning claim 11, Adams discloses wherein the first user feature is a vector, and wherein the generating the first user feature from the user posture flow comprises: generating the user feature based on a trajectory of a body key point associated with a portion of the user's body; and normalizing the user feature by subtracting a mean of the user feature's vector components from each vector component, and dividing by a standard deviation of the vector components (paragraphs [0025], [0033], [0040], [0041], [0048], [0068]).

Concerning claim 12, Adams discloses wherein the distance between the reference feature and the first user feature is determined based on a weight associated with a portion of the user's body (paragraphs [0040], [0041], [0048], [0068]).

Concerning claim 13, Adams discloses wherein the weight is determined based on a degree of motion associated with the portion of the user's body (paragraphs [0040], [0041], [0048], [0068]).

Concerning claim 14, Adams discloses wherein the machine learning-based computer vision algorithm has been trained using one or more training videos (paragraphs [0040], [0041], [0048], [0068]).

Concerning claims 15 and 19, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive concerning the 35 USC 101 rejection. The claims as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “on the user computing device,” nothing in the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – on the user computing device. The on the user computing device is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are not patent eligible.
Applicant’s arguments with respect to the 35 USC 103 rejection have been considered and the amendments are addressed in the Office Action about with additional citations and explanations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715